SANBORN, Circuit Judge
(dissenting). The general finding of the-trial court, in view of the evidence in the record, in my opinion establishes these facts:
The plaintiff below was the owner of the odd sections and the United States was the owner of the even sections in the tract of land described in the opinion of the majority. For the purpose of taking-his sheep from his summer ranch on the north of that tract to his winter ranch on the south of it, the defendant drove his sheep, over the protest and prohibition of the plaintiff, upon and along a strip-of land three-fourths of a mile wide upon and across the entire length. *121or width of some of the plaintiff’s sections of land, and caused his' sheep to consume nine-tenths of the grass thereon, which was stored by it for the winter for the use of the plaintiff’s animals, to the damage of the plaintiff in the sum of $25. Upon this state of facts the court rendered a judgment against the defendant for $25 and costs, and refused to make the declaration of law requested by the defendant and set forth in the opinion of my Associates.
The owner of land is not deprived of his right to recover the damages he sustains by the taking by another of his grass, growing grain, or timber from his land, or the mineral out of it, even if the taker has the right to cross his land; nor is the owner of land deprived of his right to recover his damages for the taking of such grass, timber, or mineral because he fails to point out to the taker where he can rightfully cross his land. I am unable to assent to the view that the refusal of the request in question was error: (1) Because, even if the defendant below had the right to cross the plaintiff’s land with his sheep, it was, in my judgment, neither the duty of the plaintiff nor a condition of its right to recover for the consumption of its grasses by the sheep of the defendant that it should select and designate for him a route for him to drive his sheep over the plaintiff’s land; and (2) because the declaration requested was immaterial to the plaintiff’s right to recover for the taking of the grass, and it clearly appears that the refusal to give it could not have prejudiced the defendant. Whether the defendant had such a right to cross with his sheep or not, he had no right to drive his sheep over, to hold them upon, and to cause them to consume the grasses on a strip three-fourths of a mile wide, and the plaintiff was entitled to the $25 damages which the court found the plaintiff sustained thereby. The taking of these grasses over so wide a strip across the width or the length of such sections of land was not, and the general finding for the plaintiff was, in my opinion, in effect a finding that it was not, a reasonable way for the defendant to cross these seel ions, and even if it. was the defendant could not take the grasses of the plaintiff over so large a tract of land without liability for the damages for the taking.
For these reasons, it seems to me that the declaration of law requested was immaterial to the right of the plaintiff to recover and to the amount of the recovery, and the failure to give it could not have been prejudicial to the defendant. There was no prejudicial error in the trial, and the judgment below should be affirmed.